Title: From James Madison to Edward Thornton, 24 November 1803
From: Madison, James
To: Thornton, Edward



Sir.
Department of State, Novr. 24th. 1803.
I have received your letter of the 19th. inst. respecting the claim of Messrs. Crooks. From the enclosed statement it will appear that of £101.17.0, currency of New York, the sum which they demand they have relinquished £31.5.7, and that other £31,16,2, were admitted to be due and payable to Major Rivardi’s order ever since August last. The balance of £38.15.3 has been struck out of the account as inadmissible. It is also proper to observe, that the Messrs. Crooks not being known at the war office as immediate parties to the account; the forms of Office as well as the nature of the transaction requires that it should be adjusted with Major Rivardi. Without therefore stirring the question whether the Government of the United States is bound eventually to indemnify them on their failure to obtain a full payment from Major Rivardi (which in this instance is not to be supposed) it may at least be expected that those Gentlemen should in the first instance have recourse to him. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   Document not found.


